DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 7, applicant states that the examiner asserted that Anderson was used to provide the limitation of “generating separate thumbnail data from the preview image”, arguing that the office action “disregards the fact that the claimed thumbnail is generated “using the first image data and second image data,” which is not the same as a preview image.” later stating that Anderson does not include a second image sensor.  Applicant further argues against the combination arguing that Anderson discloses that the thumbnail is not generated using raw image data while citing single par. 59, further arguing that Anderson does not use the same data to create thumbnail and live view images.
The examiner notes that Anderson was not used to show generating thumbnail data from first image data and second image data.  Anderson instead was used to show:
“generating a preview image for display where images generated during the live view process are of the LCD resolution which is 1/4 
Therefore, Anderson was used to show the order of how processing of raw image data can be performed, while Border was used to show that the raw image data can be from a first image sensor and a second image sensor and preview images can be generated and displayed, and in response to a capture event a composite image can be generated from the first image data and second image data.  As shown in the rejection when taking the order of Anderson processing raw data into account the combination results in using Anderson’s technique of generating a thumbnail from raw image data (after generating a preview image) in Border to generate thumbnail image data using the first image data and the second image data.
With regards to the argument about raw image data, the examiner further notes that if additionally looking at par. 62 is can be seen that Anderson states that:
In another preferred embodiment, the thumbnail image 606 and the screennail 608 may be generated using a two-stage live view generator 612. In the first stage, the live view generator 612 provides images to the the live view generator 612 decompresses the compressed raw image data and processes the data into both YCC 222 data and YCC 422 data. The live view generator 612 may then transfer the YCC 422 data to the frame buffer 536 for display, and generate the thumbnail image 606 and the screennail 608 from the YCC 422 data.
As can be seen Anderson is creating Anderson’s thumbnail and screennail images from the same raw image data.
Regarding claim 2, applicant’s arguments rely on the arguments for claim 1 arguing against the combination of references, and therefore the examiner refers back to the response to the arguments for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Border et al. (U.S. Pub. No. 20080030592) in view of Anderson (U.S. Pub. No. 20010033303).
	Regarding claim 1, Border discloses:
An electronic device comprising:
a first image sensor configured to generate first image data (wide image 204 from the first image sensor 12 using fixed focal length lens 2, par. 36, see also par. 25-47, 49, 54, 62, 63, 65, 70);
a second image sensor configured to generate second image data (telephoto image 206 from the second image sensor 14 using zoom lens 3, par. 63, see also par. 25-47, 49, 54, 62, 63, 65, 70);
a display configured to display an image (images are captured, they can be quickly reviewed on a color LCD image display 70 and where the image can be displayed in a " thumbnail" or subsampled format in the preview step, par. 54 and 63, see also par. 25-47, 49, 54, 62, 63, 65, 70); and
one or more processors (first image output signal 12e from the first image sensor 12 is amplified by a first analog signal processor (ASP 1) 22 and provided to a first analog-to-digital (A/D) converter 34 and the second image output signal 14e from the second image sensor 14 is amplified by a second analog signal processor (ASP 2) 24 and provided to a second A/D converter 36 and a composite image is generated by image processor 50 using both the wide image and zoom image from the first and second 
generate a preview image by processing the first image data (the image on the color LCD image display can be derived entirely from the wide image to reduce the computational requirements for producing the LCD image where the image can be displayed in a " thumbnail" or subsampled format in the preview step, par. 63, see also par. 25-47, 49, 54, 62, 63, 65, 70);
display the preview image on the display (the image on the color LCD image display can be derived entirely from the wide image to reduce the computational requirements for producing the LCD image where the image can be displayed in a " thumbnail" or subsampled format in the preview step, par. 63, see also par. 25-47, 49, 54, 62, 63, 65, 70); and
in response to an occurrence of a capture event, generate image data using the first image data and the second image data (a composite image is generated by image processor 50 using both the wide image and zoom image from the first and second image sensors, par. 36-47, see also par. 25-47, 49, 54, 62, 63, 65, 70).
While Border discloses generating and displaying a preview image (referred to as a “ ‘thumbnail’ or subsampled format” image that is displayed on the display) in response to an occurrence of a capture event and generating data using the first image data and the second image data, Border is silent with regards to generating separate thumbnail data from the preview image.  Anderson discloses in par. 43, 44, 52, 58, 59, 
Note that the combination would result in using Anderson’s technique of generating a thumbnail from raw image data (after generating a preview image) in Border to generate thumbnail image data using the first image data and the second image data.
Regarding claim 2, Border further discloses:
of the first image data and the second image data, the preview image for display on the display is generated by processing only the first image data (the image on the color LCD image display can be derived entirely from the wide image to reduce the computational requirements for 
Regarding claim 3, Border further discloses:
the one or more processors are configured to, in response to the occurrence of the capture event, generate capture image data using the first image data and the second image data (a composite image is generated using both the wide image and zoom image from the first and second image sensors, par. 36-47, see also par. 25-47, 49, 54, 62, 63, 65, 70).
Regarding claim 4, see the rejection of claim 1 where the limitations of claim 4 were shown where the thumbnail data includes an image of a resolution less than the preview image where Anderson was shown to have images generated during the live view process are of the LCD resolution which is 1/4 resolution of a fully resolution image and generate a thumbnail where the pixel size of thumbnail image 606 is less than the display size of the LCD screen 402 (e.g., 80.times.60 pixels).
Regarding claim 5, see the rejection of claim 1 and note that the combination was shown to disclose the limitations of claim 5 where Border was shown to use one or more processors to process the different images and that Anderson was shown to used different processing stages to generate the live view images and thumbnail images.
Regarding claim 6, Border further discloses:
the one or more processors are configured to store the first image data and the second image data in a memory of the electronic device (the 
Regarding claim 7, see the rejection of claim 1.
Regarding claim 8, see the rejection of claim 3.
Regarding claim 9, see the rejection of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697